EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below which was granted by Applicants Attorney Zachary S. Stern on March 9th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claim

Regarding claim 1, (currently amended) A display device comprising: a display region including a plurality of pixels and a separation region between each of the plurality of pixels; and a touch sensor overlapping the display region; wherein the touch sensor includes a sensor electrode and an insulating layer, the sensor electrode includes a first sensor electrode pattern overlapping at least one of the plurality of pixels and a second sensor electrode pattern overlapping at least a part of the separation region, the insulating layer is arranged between the first sensor electrode pattern and the second sensor electrode pattern, and overlaps the first sensor electrode pattern, and covers a first region of the first sensor electrode pattern, and the second sensor electrode pattern is arranged on the insulating layer and the first sensor electrode pattern, and connected to a second region of the first sensor electrode pattern.


Allowable Subject Matter
2.	Claims 1-11 are allowed.

3.	The following is examiner's statement of reason for allowance.

          Liu et al. (US PG-PUB 20170308199 A1) teaches an OLED display panel comprising touch electrode 300 is arranged to face to a gap between the electroluminescent pixel units 200, that is, the orthographic projection of each touch electrode 300 on the base substrate 100 is located at the gap between the electroluminescent pixel units 200, for example, the orthographic projection of each touch electrode 300 on the base substrate 100 is located only at the gap between the electroluminescent pixel units 200, so as to minimize the influence of the touch electrodes 300 on the aperture ratio of the screen. 

Choung et al. (US PG-PUB 20150015532 A1) teaches a display device integrated with a touch screen panel, the display device has a plurality of pixels arranged therein. The pixels may be spaced apart from each other at a set or predetermined distance and are formed on the lower substrate of the organic light emitting display device. A sensing cell and the dummy pattern according to this embodiment maybe formed in a mesh shape through metal lines that form a plurality of openings so as not to overlap with the pixels. That is, the metal lines (surrounding and exposing the openings) allow the pixels  to be exposed through the plurality of openings, so 

          Kim et. al (US PG-PUB 20180122868 A1) teaches an organic light emitting display device includes a substrate; and electrodes maybe disposed on the organic light emitting layer and may be formed of a transparent conductive material (TCO), such as indium tin oxide (ITO) or indium zinc oxide (IZO), capable of transmitting light, or a semi-transmissive conductive material, such as Mg, Ag, or an alloy of Mg and Ag.

          Zhai et al. (US PG-PUB 20180069054 A1) teaches a display device comprising an array substrate; an organic light emitting layer including a second electrode; a thin film encapsulation layer cladding the organic light emitting layer; and a touch electrode. The array substrate of part of a border of the second electrode has a concave-convex outline.  The concave-convex outline includes convex portions and concave portions. 

Regarding claims 1 and 5, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “a second sensor electrode pattern overlapping at least a part of the separation region, the insulating layer is arranged between the first sensor electrode pattern and the second sensor electrode pattern, and overlaps the first sensor electrode pattern, and covers a first region of the first sensor electrode pattern, and the second sensor electrode pattern is arranged on the insulating layer and the first sensor electrode pattern, and connected to a second region of the first sensor electrode pattern”. 




Conclusion
4.         Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628